Citation Nr: 0929850	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  01-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from May 1968 to December 1974, and from January 
1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased rating in 
excess of 10 percent for chondromalacia of the right knee.

In April 2006, the Board issued a decision denying the 
Veteran's increased rating claim.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Court issued a memorandum 
decision vacating the April 2006 Board decision, and 
remanding the matter for further development.  As discussed 
below, the Court remanded the matter for a new VA 
examination.

The Veteran was originally provided a Board personal hearing 
on his claim in February 2006.  The Veterans Law Judge who 
presided over that hearing is no longer with the Board.  
Following the Court's December 2007 remand, a hearing was 
provided the Veteran before the undersigned Acting Veterans 
Law Judge in June 2009.  The transcript of this hearing has 
been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The December 2007 Joint Motion for Remand accepted by the 
Court agreed that VA had failed to afford the Veteran a 
proper examination.  The examination provided did not include 
a review of the Veteran's claims file by the examiner or 
proper consideration of limitation of motion and functional 
loss due to pain on movement.  The Court ordered that VA 
provide the Veteran with a new examination.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a . . . claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
adequate examination must involve a full review of the 
Veteran's medical history, as well as adequate range of 
motion testing on the Veteran's knee, to include 
consideration of functional loss due to pain on movement 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
the Veteran's claim for an evaluation in excess of 10 percent 
for chondromalacia of the right knee must be remanded for a 
new examination.  

A question not addressed by the Court, but which must be 
addressed by the RO on remand, is the adequacy of the notice 
to the Veteran of what he must show to prove his claim.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  For an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA Secretary must provide at 
least general notice of that requirement to the claimant.  On 
remand, the RO should provide the Veteran with adequate 
notice as to what he must show to be entitled to an increased 
evaluation for chondromalacia of the right knee.  

Additionally, the Veteran indicated during the June 2009 
Board personal hearing that he received treatment for his 
right knee through December 2008.  These records should be 
obtained prior to the readjudication of the Veteran's claim.

The Court also remanded the case because the Board did not 
provide adequate reasons and bases for its decision.  This 
aspect of the Court's remand cannot be addressed at this 
time, as the Board is not making a decision on the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
for increased rating claims is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should obtain all records of the 
Veteran's medical treatment provided by VA.  
The RO should also contact the Veteran and 
determine if he has received treatment from 
any other providers, and, if so, request 
that he provide signed releases for all 
private medical providers so that his 
private medical records can be obtained.  
After the Veteran has signed the 
appropriate releases, any outstanding 
records of pertinent treatment should be 
obtained and associated with the claims 
folder.

3.  The Veteran should be afforded a VA 
examination by an orthopedic physician, if 
available, to determine the current degree 
of severity of the Veteran's 
chondromalacia of the right knee.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examiner should note in his or her report 
that the relevant evidence was reviewed.  

The examiner should provide an examination 
of the Veteran's right knee, to include a 
determination as to the Veteran's range of 
motion.  The examiner should address 
whether the Veteran experiences additional 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use), and should indicate the measurements 
at which the additional functional loss 
begins.  

The examiner should provide a full 
explanation if any tests or measurements 
cannot be completed during the 
examination.  A full and complete 
rationale is requested for any opinion 
expressed by the examiner in the report.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  He is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

